Cook, J.,
delivered the opinion of the court.
The appellee, a qualified elector and taxpayer of the home consolidated school district of Stone county, filed a bill in the chancery court against the appellant, the board of supervisors of said county, attacking the legality of certain bonds proposed to be issued by appellant for the purpose of building and equipping a school building in said school district, and seeking an injunction against the issuance of said bonds, and the levy and collection of a tax to pay the said bonds and the interest thereon. At the final hearing the cause was heard on the bill, answer, agreed statement of facts,1 and oral and documentary proof, and a decree was entered, holding that an election held in said school district for the purpose of determining whether the said bonds of such district should be issued *61was not held in accordance with law, and perpetually enjoining the board of supervisors from issuing and selling said bonds or levying a tax for the purpose of paying them, and from this decree this appeal was prosecuted.
From the agreed statement of facts, as well as from the oral proof offered at the hearing, it appears that the election was not conducted within the school building in said district, but was held either on the front porch of the teacher’s home or in a room in such home; that while this teacher’s home is located on the school grounds it is a separate and distinct building from the schoolhouse, and is located more than one hundred feet away therefrom, and is in no way connected therewith, and the sole question presented for decision on this appeal is whether this election was held “at the schoolhouse of said district” within the meaning of Chapter 194, Laws of 1916 (Section 4004, Hemingway’s Code), which provides:
“That in any case where it becomes necessary to hold an election affecting any question to be submitted to the qualified electors in any consolidated school district in this state, as now provided by the laws of the state forming such consolidated school districts, that such election shall be held at the schoolhouse of said district,” etc.
While conceding that this court has previously held that such school elections must be held at the schoolhouse in the district, it is the contention of appellant that the word “at” as used in this statute should be construed to mean “near to,” and that an election held in a private home located on the school grounds and “near to” the schoolhouse is sufficient to comply with the provisions of this statute. We think this contention is foreclosed by the decisions of this court in the cases of Harris v. State, 72 Miss. 960, 18 So. 387, 33 L. R. A. 85, and Barrett v. Cedar Hill School District, 123 Miss. 370, 85 So. 125.
In Harris v. State, supra, the meaning of the word “at” as used in a statute providing that the regular meetings of the board of supervisors should be held “at the courthouse” was defined as meaning “at the building occupied and ap*62propriatecl according to law for the holding of the courts,” and the court there held that an election was void which was ordered by the hoard of supervisors at a meeting held in the chancery clerk’s office, which office was in a building owned by the county and located within one hundred feet of the courthouse on a lot adjoining the courthouse yard. It will be noted that this meeting of the board of supervisors was held in a public office provided by the board of supervisors for the use of county officers and the public in transacting business, while in the case now presented the election was held at a private residence. The fact that this residence happened to be located on the school grounds did not render it a public place, and the objections to holding these school elections' in private places is clearly and forcefully stated in Barrett v. Cedar Hill School District, supra, where the court said:
“We think, therefore, that the statute requiring the election to he held at the schoolhouse in the district, a public place where every citizen had a right, not only to appear, .but to exercise his right of persuasion on all electors undisturbed and unhampered, is not in legal effect the same as holding the election in a private place, where an elector might be disinclined to go at all, or might be intimidated and' overreached if he did go, and therefore that the election held at such private place, not within the limits of the school building or grounds, is not the same thing as an election held at the right place.”
An analogous question was presented in the case of Kibbe v. Benson, 17 Wall. 624, 21 L. Ed. 741, where it was held that service of process by leaving a copy with defendant’s father at a point one hundred and twenty-five feet from the dwelling and in a corner of the yard was not a compliance with an Illinois statute, which authorized process to be served “by leaving a copy with some member of the family, at the age of ten years or upwards, at the dwelling house of the defendant, if he be absent.”
The provision of our statute that elections affecting any question to be submitted to the qualified electors in a con*63solidated school district shall be held at the schoolhouse in such district is mandatory, and we have reached the conclusion that this requirement wag not met where an election was held in a private residence-which was in no way connected with the schoolhouse, although this residence happened to be located at some point on the school grounds.
It follows from the views herein expressed that the judgment of the court below will be affirmed.

Affirmed.